GENOVA & MALIN, LLP.                                         DATE: SEPTEMBER 22, 2020
Attorneys for the Debtor                                     TIME: 9:00 A.M.
1136 Route 9
Wappingers Falls NY 12590
(845) 298-1600
Andrea B. Malin, Esq.
Michelle Trier, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
IN RE:
                                                             CHAPTER 13
THERESA CRUZ,                                                CASE NO. 15-35798 (CGM)

                                     Debtor.
--------------------------------------------------------X

     FINAL FEE APPLICATION OF GENOVA & MALIN, LLP. AS COUNSEL FOR
      THE DEBTOR FOR APPROVAL AND ALLOWANCE OF COMPENSATION
          FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
         EXPENSES FROM AUGUST 3, 2020 THROUGH AUGUST 6, 2020
Name of applicant:                         GENOVA & MALIN, LLP.

Authorized to provide
professional services to:                  Debtor

Date of Retention:                         May 1, 2015

Final Fee Application Period for           August 3, 2020 through August 6, 2020
which compensation and
reimbursement is sought:

Amount of Compensation sought
as actual, reasonable and necessary
for the Final Fee Application Period:      $3,735.78

This is an : ______________ interim ____X_______ final application

This is the first and final fee application filed by GENOVA & MALIN, LLP. with respect to the
debtor for the time period specified herein.
GENOVA & MALIN, LLP.
Attorneys for the Debtor
1136 Route 9
Wappingers Falls NY 12590
(845) 298-1600
Andrea B. Malin, Esq.
Michelle Trier, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
IN RE:
                                                             CHAPTER 13
THERESA CRUZ,                                                CASE NO. 15-35798 (CGM)

                                     Debtor.
--------------------------------------------------------X

             APPLICATION FOR FINAL ALLOWANCE OF COMPENSATION
               AND EXPENSES TO ATTORNEYS FOR DEBTORS UNDER
                    11 U.S.C. SECTION 330 AND 11 U.S.C. §503(a)

TO THE HONORABLE CECELIA G. MORRIS, CHIEF UNITED STATES
BANKRUPTCY JUDGE:

                 The application of ANDREA B. MALIN, of the firm of GENOVA & MALIN,

LLP. respectfully represents:

                                      GENERAL BACKGROUND

                 1.       On May 1, 2015, THERESA CRUZ (the “debtor”), filed a petition with

this Court for relief pursuant to Chapter 13 of the Bankruptcy Code.

                 2.     Your applicant, on behalf of the debtor, has been responsible for guiding

the debtor’s estate through Chapter 13 of the Bankruptcy Code.

                 3.     After the filing of the petition and before the entry of the discharge, the

debtor was in an accident for which she commenced an action for personal injury.

                 4.     During the pendency of the Chapter 13 Case, the personal injury action

settled and the debtor seeks to distribute the proceeds thereof.

                 5.    The debtor sought to file the petition in an effort to reorganize her financial

situation.
                                  APPLICATION FOR FEES

               6.     This application is made by GENOVA & MALIN, LLP. for an allowance

of additional compensation for professional services rendered to and on behalf of the debtor from

August 3, 2020 through August 6, 2020.

               7.     Your applicant has acted as legal counsel to the debtor and has performed

all of the necessary professional legal services in connection therewith. GENOVA & MALIN

regularly maintains records of time expended in the rendition of such services and the costs and

expenses incurred. The entries in such records were made in the ordinary course of GENOVA

& MALIN'S business, concurrently with the rendition of such services and the incurring of such

costs and expenses. A copy of the Rule 2016(b) Statement filed in this case is attached hereto as

Exhibit “A”. A copy of the Retainer Agreement is annexed hereto and made a part hereof as

Exhibit “B”. A summary of the time records and disbursements sheet is annexed hereto and

made a part hereof as Exhibit "C". Some of the areas in which your applicant has rendered

professional legal services to and on behalf of the debtors are set forth in the following summary.

                            ALLOWANCE OF COMPENSATION

               8. The allowance of compensation to estate professionals is governed by Section

330(a)(1)(A) of the Bankruptcy Code, which authorizes courts to award “reasonable

compensation for actual, necessary services rendered.” Section 330(a)(3) provides guidance for

determining whether compensation is reasonable, pointing out that courts should:

               consider the nature, the extent, and the value of such services,
               taking into account all relevant factors, including - (A) the time
               spent on such services; (B) the rate charged for such services; ©
               whether the services were necessary to the administration of, or
               beneficial at the time which the service was rendered toward the
               completion of a case under this title; (D) whether the services were
               performed within a reasonable amount of time commensurate with
               the complexity, importance, and nature of the problem, issue, or
               task addressed; (E) with respect to a professional person, whether
               the person is board certified or otherwise has demonstrated skill


                                                2
               and experience in the bankruptcy field; and (F) whether the
               compensation is reasonable based on the customary compensation
               charged by comparably skilled practitioners in cases other than
               cases under this title.


The congressional policy expressed above provides for adequate compensation in order to

continue to attract qualified and competent professionals to bankruptcy cases. In re Drexel

Burnham Lambert Group, Inc., 133 B.R. 13, 18 (B.Ct.S.D.N.Y. 1991) (“Congress’ objective in

requiring that the market, not the Court, establish attorneys’ rates was to ensure that bankruptcy

cases were staffed by appropriate legal specialists.”). GENOVA & MALIN, LLP. respectfully

submits that consideration of these factors should result in the Court’s allowance of the full

amount of compensation sought.

               SUMMARY OF PROFESSIONAL SERVICES RENDERED

                       MOTION TO APPROVE AND DISTRIBUTE
                    PERSONAL INJURY PROCEEDS (4.2 hours; $1,490.00)

               9.    Prior to the entry of the discharge, the debtor settled a personal injury action

resulting from a vehicle accident.

               10.   Upon receiving the offer to settle, the firm was instrumental in guiding the

personal injury firm representing the debtor through the settlement process in an open

bankruptcy case.

               11. On August 3, 2020, the firm prepared a Motion to Approve the Settlement of

the personal injury action and the distribution of said funds.

               12. In order to prepare the Motion, the firm was required to have several

discussions with special counsel for the debtor, with the debtor and review the state court


                                                  3
pleadings, settlement offer and the circumstances surrounding the accident.

               13.   As it appears that debtor’s special counsel has received a valid and

appropriate offer for the injuries sustained by the debtor, it is believed that the Motion to

Approve will be granted by this Court.

           FEE APPLICATION FOR SPECIAL COUNSEL (3.2 hours; $1,040.00)

               14.     Upon completion of the settlement of the debtor’s personal injury action,

pursuant to this Court’s Retention Order, it became necessary to file a Fee Application to for Special

Counsel for representing the debtor with regard to same.

               15.     The times spent on the Fee Application, include, without limitation:

(I) drafting the fee application and notice; (ii) meeting with Special Counsel to explain the fee

application process, Special Counsel’s necessity to appear on same and having Special Counsel

review and sign off on the application; (iii) filing and serving the fee application and notice; (iv)

reviewing Special Counsel’s Retainer Agreement; and (v) preparing Special Counsel’s Certification.

                           FEE APPLICATION (3.2 hours; $1,040.00)

               16.     The times spent on the Fee Application includes, without limitation: time

spent (I) reviewing monthly billing reports; (ii) preparing the fee notice; (iii) preparing the Fee

Application; (iv) copying the Fee Application and Notice; (v) serving the Fee Application and

Notice; and (vi) filing the Fee Application and Notice on the Court’s ECF System.



               17.    The services rendered by GENOVA & MALIN during the Final Fee

Application Period can be grouped into the following categories:




 Service Category                  Hours                             Fees
 9019 Motion                         4.2                             $1,490.00
 Special Counsel Fee                 3.2                             $1,040.00
 Application

                                                  4
 Fee Application                    3.2                           $1,040.00
 TOTAL                             10.6                           $3,570.00


               18.     Accordingly, your applicant has expended 5.8 hours of partner time and

4.8 hours of paralegal time from August 3, 2020 through August 6, 2020, in the rendition of its

services to the debtor. The number of hours expended by your applicant was kept to a minimum

because of the high level of expertise and experience which your applicant brought to this

matter. The following is a brief description of the experience and background of your applicant:

               ANDREA B. MALIN: Ms. Malin has been practicing law in excess of twenty-

nine (29) years. She is a member of the New York State and American Bar Associations, Mid-

Hudson Bankruptcy Bar Association and National Association of Consumer Bankruptcy

Attorneys. She has spoken at several seminars and issued printed materials on all issues

regarding Chapter 12 and Chapter 13 Cases, President of the Mid-Hudson Bankruptcy Bar

Association for two (2) consecutive years.

               MICHELLE L. TRIER: Ms. Trier has been practicing law for ten (10) years.

She is a member of the New York State Bar Association, Dutchess County Bar Association, the

Mid-Hudson Women’s Bar Association, and the Hudson Valley Bankruptcy Bar Association

(current President).




                                                5
                                                                                        Total
 Attorney           Position of            Year           Hourly         Total          Compensation
                    Applicant              Admitted       Billing        Billed
                                                          Rate           Hours


 Malin,             Partner                1991           $450.00         5.8           $2,610.00
 Andrea
 Total                                                                    5.8           $2,610.00
 Blended Rate                                                            $450.00

 Paraprofessional       Position           Hourly Billing      Total Billed        Total
                                           Rate                Hours               Compensation
 Pacifico, Leah         Legal Assistant   $200.00              4.8                 $ 960.00


 Totals for
 paraprofessionals                                             4.8                 $   960.00
 TOTAL                                                         10.6                $ 3,570.00
 Total Blended                                                 $336.00
 Rate

                19.     Much has been written on the subject of the unusual conditions under

which attorneys representing debtors in Chapter 13 cases must work. As is the case in Chapter

11 cases, other than a pre-petition retainer, counsel for debtors in Chapter 13 cases are not

assured of any further payment. Nevertheless, they continue to work to protect their clients'

interests, knowing that they may never be paid for all of their time. Accordingly, as is done in

Chapter 11 cases, applicant urges the Court to make an award of compensation that involves the

adjustment of the lodestar amount to reflect certain factors. In the present case, it is respectfully

submitted that the delay in payment, the quality of representation, and the results obtained,

should be taken into consideration in computing the award of final compensation.

                20.     Further consideration should be given to the time value of the money had

it been paid contemporaneously with the rendition of services. Your Applicant believes that the

                                                  6
allowance sought herein for services rendered and to be rendered is clearly fair and reasonable,

particularly in view of the complexity of the case and the issues presented therein.

               21.    Your applicant's standard time charge for the period from August 1, 2020

to date, are FOUR HUNDRED FIFTY DOLLARS ($450.00) per hour for partner time and

TWO HUNDRED ($200.00) per hour for paralegal time.

                                           EXPENSES

               22.     In addition to the foregoing, your applicant seeks reimbursement for the

actual and necessary expenses incurred by GENOVA & MALIN, LLP. in connection with the

rendition of professional services as aforesaid, as follows:

 Expense Category                                    Amount
 Copy Costs     (738 @ .10)                          $ 73.80
 Postage                                             $ 91.98
 TOTAL                                               $165.78

                             COMPLIANCE WITH GUIDELINES

               23.    GENOVA & MALIN believes that this Application substantially complies

with the Guidelines. To the extent there has not been material compliance with any particular

rule or guideline, GENOVA & MALIN respectfully requests a waiver or opportunity to cure.

               24.     No previous allowance has been made to your applicant for the services

rendered as herein set forth. A previous fee application was filed with this Court on September

14, 2015 for the services provided for the period of May 1, 2015 to September 14, 2015 and on

May 7, 2020 for services provided for the period of April 19, 2016 through May 7, 2020. Your

applicant has not, in any form or guise, shared or agreed to share compensation to be received by

it or any other person for services rendered in connection with this matter. No agreement or


                                                 7
understanding prohibited by 18 U.S.C. §155 has been made by your applicant.

              WHEREFORE, your applicant respectfully requests that the Court enter an

Order under 11 U.S.C. Sections 330 and 503 allowing final compensation in the amount of

THREE THOUSAND FIVE HUNDRED SEVENTY DOLLARS (43,570.00) and costs and

expenses in the sum of ONE HUNDRED SIXTY-FIVE DOLLARS AND SEVENTY-EIGHT

CENTS ($165.78); and for such other and further relief as to the Court may seem just and

proper.

Dated: Wappingers Falls, New York
       August 6, 2020


                                                   GENOVA & MALIN
                                                   Attorneys for Debtor

                                            By:     /s/ Andrea B. Malin
                                                   ANDREA B. MALIN (AM4424)
                                                   1136 Route 9
                                                   Wappingers Falls NY 12590
                                                   (845) 298-1600




                                               8
